—Appeal from a judgment of the County Court of Cortland County (Smith, J.), rendered May 9, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant pleaded guilty to a reduced charge of the crime of criminal sale of a controlled substance in the fifth degree in full satisfaction of a seven-count indictment charging him with various drug-related crimes. He was sentenced to one year in jail. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues which would merit an appeal. We have reviewed the record and agree. The record reflects that defendant’s guilty plea was knowingly, voluntarily and intelligently entered and that he was appropriately sentenced in accordance with the plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment *572of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.